FOR PUBLICATION                            FILED
                  UNITED STATES COURT OF APPEALS                         JAN 2 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

THE DEMOCRATIC NATIONAL                        No.    18-15845
COMMITTEE; DSCC, AKA Democratic
Senatorial Campaign Committee; THE             D.C. No. 2:16-cv-01065-DLR
ARIZONA DEMOCRATIC PARTY,                      District of Arizona,
                                               Phoenix
               Plaintiffs-Appellants,
                                               ORDER
 v.

MICHELE REAGAN, in her official
capacity as Secretary of State of Arizona;
MARK BRNOVICH, Attorney General, in
his official capacity as Arizona Attorney
General,

               Defendants-Appellees,

THE ARIZONA REPUBLICAN PARTY;
BILL GATES, Councilman; SUZANNE
KLAPP, Councilwoman; DEBBIE LESKO,
Sen.; TONY RIVERO, Rep.,

               Intervenor-Defendants-
               Appellees.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)
and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.

      Judge McKeown did not participate in the deliberations or vote in this case.




                                          2